Citation Nr: 0335711	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-18 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
pension benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty with the New Philippine Scouts 
from August 1946 to May 1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines which denied the 
appellant's claim for service connection for the veteran's 
cause of death, and denied legal entitlement to VA death 
pension benefits.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's appeal. 

2.  The veteran died in October 1997 at the age of 70.  The 
cause of death as listed on the death certificate was chronic 
obstructive lung disease.  

3.  The veteran was not service-connected for any 
disabilities at the time of his death.

4.  There is no competent medical evidence of any lung 
disease, during the veteran's active military service, or 
during any presumptive period.

5.  There is no medical opinion linking the veteran's fatal 
chronic obstructive lung disease with his active military 
service.

6.  The veteran's service was as a New Philippine Scout from 
August 1946 to May 1949.


CONCLUSIONS OF LAW

1.  A service-connected disability did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

2.  There is no legal authority for entitlement to VA death 
pension benefits for the appellant.  38 U.S.C.A. §§  101(2), 
107, 1521, 1541, (West 2002); 5107(a) (West 2002; 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2003); Sabonis v. Brown 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died on October [redacted], 1997 at the age of 70.  The 
cause of death as listed on the death certificate was chronic 
obstructive lung disease.  At his death, he was not service 
connected for any disabilities.  There is no indication that 
an autopsy was performed or that he died in a hospital.

The service medical records have been obtained, and appear to 
have been fire damaged.  However, there is a record of a 
separation examination conducted in May 1949 showing no 
significant abnormalities on examination of the nose, 
sinuses, mouth and throat, or on X-ray examination of the 
chest.  No respiratory disorder was noted under the summary 
of pertinent and interval history, and the report summary 
noted "no physical defect."

In a September 2000 letter, F. Asuncion, Jr., M.D. certified 
that he first saw the veteran in January 1985.  He was 58 
years old and complaining of chronic, productive cough, 
difficulty breathing, afternoon fever, and easy fatigability.  
He gave a history of cough with bouts of difficulty breathing 
since being in the Army in 1948.  He was diagnosed to have 
bronchial asthma, pulmonary tuberculosis, moderately 
advanced, and hypertension.

The appellant submitted a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, dated February 2001 noting treatment by Dr. A. 
Villanueva from January 1950 to March 1951.  Appended to this 
form was an unsigned note, apparently from Dr. Villanueva, 
indicating that he had treated the veteran from January 1950 
to March 1951 for bronchial asthma, minimal tuberculosis, 
afternoon fever, severe coughing and slight spitting up of 
blood.  Dr. Villanueva noted that original records of 
treatment could not be submitted because of the lapse of time 
of almost 50 years and due to wear and tear and destruction 
of termites.  The only records of the veteran he had retained 
were laboratory findings which he noted were positive for 
tuberculosis.  Undated laboratory reports for the veteran 
were submitted from the Urdenata Sacred Heart Hospital.  

A certification was received from the Republic of the 
Philippines Professional Regulation Commission.  This 
statement, dated June 2001, noted that according to the 
records of the Commission, A. Villanueva did not appear in 
the registry books of the Board of Medicine which contains 
the names of those duly authorized to practice medicine in 
the Philippines.

A VA memorandum in the claims file notes that A. Villanueva 
"has been a regular contributor of medical certificates" in 
support of claims to the Manila RO.  

These certificates usually allege 
treatment for the specific conditions 
being claimed for service connection or 
as the cause of death and often show 
treatment starting immediately following 
the veteran's release from active duty.

. . . .

"Dr." Villanueva claims to have 
completed his medical studies at the 
University of the Philippines in 1939 and 
to have passed the licensing examinations 
in 1940.  However, he has been unable to 
produce any documentation of his medial 
credentials. An intensive field 
investigation was conducted in June-July, 
2001, which failed to find any evidence 
of his medical training or credentials to 
practice medicine.  

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The appellant 
was informed of the new law in a February 2001 letter which 
also informed her which evidence VA will seek to provide and 
which evidence the appellant is to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The Board 
concludes that VA has complied with all notification 
requirements.

In this case, the Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate her claim for service connection for the cause 
of the veteran's death.  The Board concludes the discussions 
in the rating decision and the September 2002 statement of 
the case (SOC), as well as letters sent to her informed her 
of the information and evidence needed to substantiate her 
claim, and have complied with VA's notification requirements.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the available service medical 
records, which although partially damaged by fire, contain 
sufficient information to determine the veteran's medical 
condition during his active service and at the time of 
separation, at least with regard to the issue of entitlement 
to service connection for the cause of the veteran's death.  
There is no indication in the records, or from the appellant, 
that additional service medical records exist and they are 
presumed to be complete.  The RO has attempted to obtain all 
relevant postservice medical records identified by the 
appellant.  The appellant has been provided the opportunity 
to present evidence and testimony in personal hearings before 
both the Board and a hearing officer at the RO, but has 
declined the opportunity.  The appellant has not referenced 
any additional unobtained evidence that might substantiate 
her claim or that might be pertinent to the bases of the 
denial of the claim.  There is sufficient evidence to decide 
the claim.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case however, in the February 
2001 letter the appellant was informed that if the evidence 
was not received within one year, VA would not be able to pay 
benefits for any period prior to the date of receipt.  The 
appellant submitted additional evidence in June 2001, 
indicating that she was aware that she had a full year to 
submit additional evidence and was not constrained by any 
shorter period for submitting evidence.  Furthermore, the RO 
did not make a determination on the appellant's claim until 
May 2002, more than a year following notification to her of 
the provisions of the VCAA.  She has been given ample time to 
submit evidence or to inform the VA of relevant evidence it 
might obtain.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  As such, the Board will proceed 
with a discussion of the merits of the appellant's claim for 
service connection for the cause of the veteran's death.

The Board has also considered the VCAA with regard to the 
appellant's claim for death pension benefits; however, 
circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 3.159 
(d).  When there is extensive factual development in a case, 
and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  In this case, because of the lack of 
legal eligibility for the appellant's claim for death pension 
benefits, the Board finds that VCAA does not apply with 
regard to this issue.

Legal Criteria and Analysis

I.  Service connection for the Cause of the Veteran's Death.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Certain diseases, such as tuberculosis, may be presumed 
incurred in service if present to a compensable degree within 
the first postservice year.  38 C.F.R. § 3.307, 3.309(a).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2003).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2002).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) 
(2003).

In this case, the veteran died of chronic obstructive 
pulmonary disease, a lung disorder.  The available service 
medical records show that the veteran had no significant 
abnormalities of the nose, sinuses, mouth and throat, and X-
ray examination of the chest was normal.  There was no 
respiratory disorder noted under the summary of pertinent and 
interval history.  He was without physical defect on 
examination at separation.

Although the appellant submitted a statement from A. 
Villanueva purporting to show both that he is a doctor and 
that he treated the veteran for a pulmonary condition shortly 
following active service, the Board finds this evidence not 
credible.  In making this determination, the Board relies on 
the results of an intensive field investigation conducted in 
June and July 2001 and reported in a Memorandum attached to 
the claims file.  As a result of this investigation, it was 
determined by the RO that A. Villanueva was not a licensed 
physician and had never been able to produce documentation of 
his credentials.  Wood v. Derwinskini, 1 Vet. App. 190, 192-
193 (1992) (VA decision makers have the responsibility to 
assess the credibility of evidence and determine the degree 
of weight to give the evidence).  The statement submitted by 
A. Villanueva therefore has no probative value in determining 
service connection for the cause of the veteran's death.  
Similarly, the undated laboratory findings do not provide 
evidence that the veteran had any respiratory disorder either 
during service or in the first postservice year as the only 
way of dating these is from the discredited statements of A. 
Villanueva claiming that such records are related to 
treatment rendered shortly following service.  

The appellant has also submitted a statement from F. 
Asuncion, Jr., M.D., showing that he first treated the 
veteran in January 1985.  While the Board finds this evidence 
credible, it is too remote from the veteran's active service 
to provide any link between the cause of his death, and 
active service over 35 years earlier.  Nor does Dr. Asuncion 
relate the veteran's fatal pulmonary condition to active 
service, notwithstanding the fact that the veteran gave a 
history of experiencing bouts of difficulty breathing since 
being in the Army.  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The Board has considered the appellant's statements regarding 
the etiology of the veteran's fatal condition; however, this 
is not competent evidence to show that the cause of the 
veteran's death was service-connected.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2003).  Further, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  38 C.F.R § 
3.159(a)(2) (2003).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board is mindful of the heightened obligation to provide 
an explanation of its reasons and bases for its findings and 
to consider the benefit of the doubt rule where service 
medical records are missing.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  However, as noted above, the service 
medical records, while damaged by fire, are sufficiently 
legible to determine the veteran's medical condition during 
service, and there is no indication that additional records 
exist.  They are presumed therefore to be complete.  The 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
although efforts have been undertaken to develop the record 
in a viable manner, it remains that there is no existing 
amount of doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

II.  Eligibility for Death Pension Benefits.

The appellant contends that she is entitled to death pension 
benefits because she is the widow of the veteran.  She does 
not dispute the official service department information that 
shows the veteran served on active duty in the New Philippine 
Scouts from August 16, 1946 to May 10, 1949. 

The Board does not dispute the fact that the appellant is the 
veteran's widow as defined by VA laws and regulations or that 
the veteran had service as a Philippine Scout from August 
1946 to May 1949. Regrettably, however, the appellant is 
ineligible for death pension benefits based on the veteran's 
service. 

The provisions of 38 U.S.C.A. §§ 1521 and 1541 set forth as 
requirements for nonservice-connected disability pension or 
death pension that the person who served during military 
service be a "veteran" of a period of war.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101  (2); 38 C.F.R. § 3.1(d). 

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces shall not be deemed to have 
been active military, naval or air service for the purposes 
of VA death pension benefits.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40. 

The applicable laws and regulations provide that service in 
the Philippine Scouts enlisted under Section 14, Public Law 
190, 79th Congress (the "Armed Forces Voluntary Recruitment 
Act of 1945"), shall not be deemed to have been active 
military, naval or air service, except for benefits under 
certain contracts of National Service Life Insurance; 
compensation for service-connected disability; and DIC for 
service-connected death.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This does 
not apply to officers who were commissioned in connection 
with the administration of Public Law 190.  38 U.S.C.A. § 
107(b); 38 C.F.R. § 3.40(b). 

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence 1) is a document issued by 
the service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of the VA, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203. 

The veteran's Enlisted Record and Report of Separation, WD 
AGO Form 53, shows he entered active service on August 16 
1946 and separated from active service on May 10, 1949.  The 
evidence shows that the RO submitted a Request for Army 
Information to the service department for verification of the 
veteran's service information.

In November 2000 the service department certified that he 
served on active duty from August 16, 1946 to May 10, 1949.  
The service department also certified that he was enlisted as 
a Philippine Scout. 

As previously stated, the appellant does not dispute the fact 
that the veteran served in the New Philippine Scouts from 
August 16, 1946 to May 19, 1949.  She does not contend that 
the veteran served on active duty during any other period.  
In her May 2000 claim for VA benefits, she acknowledged he 
served as a New Philippine Scout at the rank of private.  

The Board has no reason to question the November 2000 service 
department certification that the veteran served on active 
duty from August 16, 1946 to May 19, 1949 and was enlisted as 
a Philippine Scout under the provisions of Section 14, Public 
Law 190, of the 79th Congress.  This service department 
certification also contains needed information as to length, 
time, and character of service, and is genuine and the 
information contained in it is accurate.

As noted above, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines (Regular Philippine Army) while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the Military Order of the President dated July 
26, 1941, including service as a recognized guerrilla, does 
not constitute active military, naval or air service 
qualifying for VA death pension benefits.  38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.40.  Thus, the law precludes basic 
eligibility for death pension based on the veteran's service. 

The veteran's enlistment as a Philippine Scout was in August 
1946, under Section 14, Public Law 190, 79th Congress, as 
that was the only authority for enlistments of Philippine 
Scouts in the Regular Army between October 6, 1945, and June  
30, 1947.  38 C.F.R.  § 3.8(b).  Service records show the 
veteran was not commissioned as an officer during this 
period.  By law, unlike service in the Regular Philippine 
Scouts or "old" Scouts, such service is not deemed to be 
qualifying service for death pension benefits. 38 C.F.R. § 
3.40.  Again, the law precludes basic eligibility for death 
pension based on the veteran's service. 

Accordingly, basic eligibility for VA death pension benefits 
must be denied as a matter of law.  38 U.S.C.A. §§ 101(2), 
107, 1521, 1541, 5107(a) (West 2002); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.6, 3.40, 3.41 (2003); see Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

ORDER


Service connection for the cause of the veteran's death is 
denied.

Entitlement to death pension benefits is denied. 

	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



